                Case 18-12491-CSS             Doc 2255         Filed 12/22/20        Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
In re:                                                         :       Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                              Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     :       (Jointly Administered)
                                                               :
---------------------------------------------------------------x       Re: D.I. 2254

                     MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of Jeremy A. Oliver of Waller Lansden Dortch & Davis, LLP, to represent the Debtors in the above-
captioned case.

Dated: December 22, 2020                             DLA PIPER LLP (US)
       Wilmington, Delaware
                                                      /s/ Stuart M. Brown
                                                     Stuart M. Brown (DE Bar No. 4050)
                                                     1201 North Market Street, Suite 2100
                                                     Wilmington, Delaware 19801
                                                     Telephone:     (302) 468-5700
                                                     Facsimile:     (302) 394-2341
                                                     Email: stuart.brown@us.dlapiper.com

                                                     Counsel to the Debtors




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise
Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP
of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006),
HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068),
Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of
Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages,
Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade,
Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled
Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum
Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC
(1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of
Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc.
(7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors,
solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.



EAST\178206738.1
              Case 18-12491-CSS           Doc 2255      Filed 12/22/20      Page 2 of 2


            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

          Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
 admitted, practicing and in good standing as a member of the Bar of the State of Tennessee and submit
 to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
 or course of this action. I also certify that I am generally familiar with this Court’s Local Rules and
 with Standing Order for District Court Fund revised 9/1/16. I further certify that the annual fee of
 $25.00 has been paid to the Clerk of Court for District Court.

 Dated: December 22, 2020                       WALLER LANSDEN DORTCH & DAVIS, LLP

                                                 /s/ Jeremy A. Oliver
                                                Jeremy A. Oliver (TN Bar No. 029329)
                                                511 Union Street - Suite 2700
                                                Nashville, Tennessee 37219
                                                Telephone:     615.244.6380
                                                Facsimile:     615.244.6804
                                                Email: jeremy.oliver@wallerlaw.com

                                                Counsel to the Debtors




                                   ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




        Dated: December 22nd, 2020                     CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE



EAST\178206738.1
